Citation Nr: 0510389	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  02-11 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from March 1968 
to October 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  

In March 2004, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's PTSD is manifested by a GAF of 55, with 
hallucinations, intense anger, sleep problems, frequent 
nightmares, suicidal ideation, increased startle response, 
continual irritability and virtual isolation, in the home and 
community.  The veteran is employed and has been for over 
twenty years as a commercial artist.  

3.  The veteran's PTSD does not result in total occupational 
and social impairment.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent 
for PTSD are not met at any time during the appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in March 2004, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the March 2004 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  



Laws and Regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issue on appeal stems from an initial grant of 
service connection and the assignment of an initial 
evaluation for the veteran's disability.

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2004), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  However, an examiner's classification 
of the level of psychiatric impairment at the moment of 
examination, by words or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126 (2004), 38 C.F.R. § 
4.130 (1996); VAOPGCPREC 10-95.  

The Evidence

In March 2001, the veteran sought service connection for 
PTSD.  In December 2001, the veteran was examined by VA.  It 
was noted that the veteran is married and working as a 
commercial artist designer for the past 20 years.  The claims 
file was available for review.  The veteran complained of 
flashbacks of Vietnam, difficulty sleeping, inappropriate 
outbursts prompted by anger, sadness, isolation, and 
hypervigilance.  He reported having nightmares every night 
and having suicidal ideation in the past.  Examination showed 
him to be neatly dressed, and cooperative.  His mood was 
reasonable and his affect was broad, tearful at times, and 
appropriate.  Thought content did not show any delusions, 
perceptual disturbances, obsessions, compulsions, suicidal or 
homicidal ideation.  He was oriented in all three spheres.  
Judgment and insight are good.  The GAF was 55, and the 
diagnosis was chronic PTSD, untreated.  The examiner stated 
that the veteran has suffered from moderately severe symptoms 
of PTSD for many years.  It was noted that he was suffering a 
great deal.  It was noted that the veteran's employment 
record was good but that this was not indicative of his 
suffering.  It was noted that he had problems in his 
marriage.  It was noted that the veteran is genuinely 
compromised in his psychological state of his PTSD.  

In January 2002, the RO granted service connection for PTSD 
and assigned a 50 percent evaluation, effective from March 
2001, the date of the claim.  In March 2002, the RO assigned 
a 70 percent rating for PTSD effective from March 2001.  

In May 2004, the RO received a statement from the veteran's 
wife describing the veteran's symptoms, including flashbacks, 
nightmares, and mood swings.  

The veteran was examined by VA in October 2004.  The claims 
file was reviewed.  
The veteran discussed having recent outbursts of anger, 
including angry outbursts toward his clients in his work.  It 
was noted that he remained largely solitary, except with 
family.  He reported having no leisure time activities.  The 
examiner reported that the veteran is very much affected by 
his PTSD symptomatology.  It was reported that he has severe 
onset sleep difficulties, nightmares several times a week, 
exaggerated startle response, hallucinations, with detachment 
and suicidal.  It was stated that the veteran remains broadly 
unhappy and dissatisfied.  On examination, the veteran was 
noted to be neat and well groomed, fully oriented, 
cognitively intact, and affectively appropriate.  His affect 
was noted to be restricted to a tense, anxious, sad range 
with some periods of serious, matter-of-fact interacting.  It 
was reported that the veteran became openly tearful and had 
extended periods of crying.  It was noted that the veteran 
had periods of intense suicidal thinking, with episodes of 
feeling detached in which his mind and body are separated.  
There was no memory loss and no panic attacks.  The examiner 
noted that the veteran continues to have recurrent and 
intrusive recollections, distressing nightmares, behavior as 
if the traumatic event in service is reoccurring and intense 
physiological reactivity from any stimulus that directly 
leads to associations with Vietnam.  The examiner stated that 
the veteran has continued to demonstrate markedly diminished 
interest and participation in significant activities.  The 
examiner noted that the veteran remains detached and to some 
degree estranged from others, that is affect is restricted to 
an anxious, worried, and depressed range and that he 
continues to have serious sleep difficulties, irritability 
with outbursts of anger.  It was noted that the veteran had 
an exaggerated startle response pattern.  His GAF was noted 
to be 55 and the diagnosis was, PTSD.  

Discussion

Having carefully reviewed the record in this case, the Board 
concludes that the evidence demonstrates a level of 
occupational and social impairment does not approximate a 
rating beyond 70 percent for PTSD at any time during the 
appeal period.  

It is noted that the veteran has regular and significant 
sleep disturbance with nightmares, and is increasingly angry, 
and irritable.  However, the record does not reflect that the 
veteran has total occupational and social impairment that 
would justify the assignment of a 100 percent rating.  

Initially, it is notable that the veteran has been employed 
in the same job for over 29 years.  While there are 
indications that his employment is characterized by 
interference by his PTSD symptoms, he has been able to remain 
employed as a commercial artist with the same employer for 
many years.  Additionally, while he has been shown to isolate 
himself, he has been married to the same woman for over 30 
years.  He is able to maintain relationships with his family 
members and as noted on his most recent VA examination, with 
some of his army buddies.  

The Board would further point out that the veteran has been 
assigned a GAF of 55 on both VA examinations performed.  The 
Global Assessment of Functioning is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A score of 71 to 80 indicates that, if 
symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  The veteran's score reflects moderate symptoms, 
and when considered with the symptomatology and clinical 
findings that have been reported throughout the appeal 
period, the 70 percent evaluation is appropriate.   The Board 
finds each of the VA examination reports to be probative of a 
PTSD disability that has been consistently at the same level, 
as based upon review of the entire claims folder and detailed 
examination of the veteran.

In view of the above, the Board finds that an increased 
initial evaluation for PTSD is not warranted at any time 
during the appeal period.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An initial evaluation for PTSD beyond 70 percent is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


